DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7, 8, 11-23 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, all of the prior art of record fails to teach or suggest the limitation of claim 5, the method of claim 4, further comprises: receiving, at the data processing hardware, the selection of the semi-manual mode; before receiving the first sensor data associated with the first position of the tow vehicle: transmitting, from the data processing hardware to the user interface, a command instructing the user interface to display a first maneuver to be taken by a driver of the tow vehicle to move the tow vehicle from an initial position to the first position, the first maneuver comprising turning front wheels of the tow vehicle in a first direction and moving the tow vehicle in a reverse direction; and receiving, at the data processing hardware, a confirmation from the driver via the user interface, the confirmation indicative of the driver following the first maneuver, transmitting, from the data processing hardware to the user interface, a command instructing the user interface to display a second maneuver to be taken by the driver to move the tow vehicle from the first position to the second position, the second maneuver comprising turning the front wheels of the tow vehicle in a second direction 4opposite to the first direction and moving the tow vehicle from the first position to the second position in the reverse direction or in a forward direction; and receiving, at the data processing hardware, a confirmation from the driver via the user interface, the confirmation indicative of the driver following the second maneuver.
Regarding claim 6, all of the prior art of record fails to teach or suggest the limitation of claim 6, the method of claim 4, further comprising: receiving, at the data processing hardware, the selection of the autonomous mode; receiving, at the data processing hardware, sensor data associated with sensors positioned on a front portion and side portions of the tow vehicle; determining, at the data processing hardware, a vehicle path comprising one or more maneuvers that include positioning the tow vehicle at the first, second, and third positions, the one or more maneuvers comprising a first maneuver including turning front wheels of the tow vehicle in a first direction and moving the tow vehicle in a reverse direction to the first position, and a second maneuver including turning front wheels of the tow vehicle in a second direction opposite the first direction and moving the tow vehicle in the reverse direction or a forward direction to the second position; and instructing a drive system in communication with the data processing hardware to follow the vehicle path.
Regarding claim 7, all of the prior art of record fails to teach or suggest the limitation of claim 7, a method for determining a length of a trailer attached to a tow vehicle, the tow vehicle having one or more sensors positioned on a back portion of the tow vehicle facing the trailer, the method comprising: receiving, at a data processing hardware in communication with the one or more sensors, first sensor data associated with a first position of the tow vehicle; determining, by the data processing hardware, a trailer angle between the tow vehicle and the trailer based on the first sensor data; when the trailer angle is not equal to zero: receiving, at the data processing hardware, second sensor data associated with a second position of the tow vehicle after the tow vehicle has moved along a straight path for a first threshold distance; and 5determining, by the data processing hardware, the trailer angle based on the second sensor data; when the trailer angle is equal to zero: receiving, at the data processing hardware, third sensor data associated with a third position after the tow vehicle has moved in a first direction for and the fourth sensor data, transmitting, from the data processing hardware to a user interface in communication with the data processing hardware, a command instructing the user interface to display a representation of a manual mode, a semi-manual mode, and an autonomous mode; receiving, at the data processing hardware, the selection of the semi-manual mode; when in the semi-manual mode: before receiving the third sensor data associated with the third position of the tow vehicle, transmitting, from the data processing hardware to the user interface, a command instructing the user interface to display a first maneuver to be taken by a driver of the tow vehicle to move the tow vehicle from the second position to the third position, the first maneuver comprising turning front wheels of the tow vehicle in a first direction and moving the tow vehicle in a reverse direction; receiving, at the data processing hardware, a confirmation from the driver via the user interface, the confirmation indicative of the driver having followed the first maneuver, transmitting, from the data processing hardware to the user interface, a command instructing the user interface to display a second maneuver to be taken by the driver to move the tow vehicle from the third position to the fourth position, the second 6maneuver comprising turning the front wheels of the tow vehicle in a second direction opposite to the first direction and moving the tow vehicle from the third position to the fourth position in the reverse direction or in a forward direction; and receiving, at the data processing hardware, a confirmation from the driver via the user interface, the confirmation indicative of the driver having followed the second maneuver. 
Regarding claim 12, all of the prior art of record fails to teach or suggest the limitation of claim 12,  a method for determining a trailer length of a trailer attached to a tow vehicle, the tow vehicle having one or more sensors positioned on a back portion of the tow vehicle facing the trailer, the tow overlaying, at the data processing hardware, one or more virtual trailers on the one or more images, the one or more virtual trailers having a width and a height equaling a trailer width and a trailer height, respectively, associated with the trailer; for each one of the one or more virtual trailers: storing, at hardware memory in communication with the data processing hardware, a first time when the virtual trailer reaches a predetermined trailer angle, the predetermined trailer angle indicative of an angle between the virtual trailer and the tow vehicle; storing, at the hardware memory, a trailer representation position of the trailer representation within the one or more images at the first time; storing, at the hardware memory, a second time when the virtual trailer reaches the predetermined trailer following the first time; and storing, at the hardware memory, a third time when the trailer representations reaches the trailer representation position following the first time; determining, at the data processing hardware, the trailer length of the trailer based on the first time, the second time, and the third time; and transmitting from the data processing hardware to a user interface in communication with the data processing hardware, instructions to display the trailer length.
The combination taken with the claims not listed limitations may be patentable, with an emphasis on the underlined limitations. 
The closest prior art, Hafner (US20140303849A1), discloses a trailer backup assist system, according to one embodiment, includes a state estimator that determines a current position of a trailer relative to a plurality of waypoints. A trajectory planner may then incrementally generate a path from the current position to the plurality of waypoints. The trajectory planner has a first mode that generates first and second circular trajectories tangent to one another connecting between the current position and a waypoint of the plurality of waypoints. A second mode of the trajectory planner generates the 
The dependent claims 8, 11, 13-23 are allowable for at least the reasons of independent claims 7 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments regarding the rejection of Claim 1 on Page 12, filed 3/16/2021, have been fully considered but they are not persuasive. Hafner’s method 1282 in Figure 34 is an example of when the trailer length is calculated 1292. As cited in the previous office action, Hafner teaches in Paragraph 0304-0305 that the controller 2010 can be configured to receive and process information from the input device 2003 and image data from the camera 2000. Hafner also teaches in Paragraph 0224 that “It is also contemplated that any of the onboard proximity sensors (FIG. 32), including, but not limited to, the reverse aid system 1220, blind spot system 1216, the cross traffic alert system 1218, and the auxiliary sensor 1226, may have an ultrasonic sensor, a radar sensor, or a combination of the two.” Paragraph 0097 of Hafner also teaches that “the target may be attached to the trailer, preferably within a target placement zone, such that the camera and image processing may detect the target and its location on the trailer to determine trailer related information, such as the hitch angle between the trailer and the towing vehicle,” wherein the camera is associated with the position of the tow vehicle along the path, 
Applicant’s arguments, with respect to claims 7, 11, 12, 13, and 14 have been fully considered and are persuasive.  The rejection of claims 7-20 have been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafner (US20140303849A1).
Regarding claim 1, Hafner teaches a method for determining a trailer length of a trailer attached to a tow vehicle (see Paragraph 0182 for the hitch angle detection apparatus 130 processes the acquired images of the target from the target monitor controller 10 and other information such as trailer length for use in determining the hitch angle between the trailer and the towing vehicle; see also Figure 34 for calculating the trailer length 1292) while the tow vehicle follows a path (see Figure 37 for the system confirming that the vehicle is reversing when sensors take measurements 1322. This indicates that the tow vehicle is in motion and following a path while measurements (including trailer length) are being taken by the sensor), the tow vehicle having one or more sensors positioned on a back portion of the tow vehicle facing the trailer (see Paragraph 0112 for the hitch angle detection apparatus 130 can be a device that is physically mounted on a hitch component of the vehicle 100 and/or a mating hitch component of the trailer 110 for determining an angle between centerline longitudinal axes of the vehicle 100 and the trailer 110 (corresponds to the camera/sensor being positioned on a back portion of the tow vehicle facing the trailer); see also Figure 14 for camera 20 which is positioned on the back portion of the tow vehicle 100, facing the trailer 110; see also Figures 28 and 29 for rear view camera 1150 and the angle detection component 1155 and primary sensor 1202; see also Paragraph 0222 for the reverse aid system 1220 that includes a pair of energy transducers coupled with the rear of the vehicle 100 below the vehicle tailgate on opposing sides of the pivoting ball joint connection 117 between the vehicle 100 and the trailer 110. The energy transducers of the reverse aid system 1220, in the illustrated embodiment, comprise ultrasonic sensors that are directed rearward in the general vicinity of the trailer 110 for monitoring the position of the trailer 110 by measuring a difference in return signals from the ultrasonic sensors on opposing sides of the pivoting ball joint connection 117. The reverse aid system 1220 may include additional sensors, including other types of sensors, such as radar sensors, located at several locations at the rear of the vehicle 100, such as laterally spaced along the bumper), the method comprising: 
receiving, at a data processing hardware in communication with the one or more sensors (see Paragraph 0304-0305 for the controller 2010 that can include a processor 2030 and/or other analog and/or digital circuitry for processing one or more routines. The controller 2010 can be configured to receive and process information from the input device 2005 and image data from the camera 2000 (corresponds to a communication with the one or more sensors). This method may be a routine executed by any processor (e.g., processor 2030), and thus this method may be embodied in a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to carry out its intended functionality. These are only a few citations of several others indicating the use of a data processing hardware in communication with the one or more sensors of Hafner's invention), first sensor data associated with a first position of the tow vehicle along the path (see Paragraph 0370 for as shown in the embodiment illustrated in FIG. 62, the state estimator 1552 receives positioning information from a positioning device 1566 as well as hitch angle information from the hitch sensor 1504 to determine the current position of the trailer 110. Accordingly, it is understood that the current and waypoint positions each include a coordinate location and an angular orientation (i.e. a tuple). Accordingly, the state estimator 1552 may determine the current position of the trailer 110 based on the hitch angle γ(m) sensed between the trailer 110 and the vehicle 100 and a coordinate position of the vehicle 100. As such, the coordinate position of the vehicle 100 provided by the positioning device 1566 in the illustrated embodiment may be generated from a localized coordinate system generated proximate the waypoint position, whereby steering information and velocity of the vehicle 100 may be used to track the coordinate position, including the coordinate location and angular orientation, of the vehicle 100 relative to the localized coordinate system. In another embodiment, the positioning device 1566 may additionally or alternatively include a global positioning system (GPS) receiver 1568 that provides a coordinate position of the vehicle 100, which may be identifiable relative to the waypoint position, if also configured with a GPS-based coordinate position. In an alternative embodiment, the state estimator 1552 may simply determine the current position of the trailer 110 based on a coordinate position of the trailer 110, if such information available, for example via a GPS receiver located directly on the trailer 11; see also Figure 71 for initial waypoint 1580 which corresponds to applicant's first position); 
receiving, at the data processing hardware, second sensor data associated with a second position of the tow vehicle along the path, the second position being different from the first position (see Figure 71 for a second position that is different from the first position, indicated by any of the intermediate waypoints 1582; see the above citation of Paragraph 0370 for the sensor system and data associated with the vehicle at each position such as the hitch sensor 1504, state estimator 1552, positioning device 1566, and global positioning system GPS receiver 1568);
receiving, at the data processing hardware, third sensor data associated with a third position of the tow vehicle along the path, the third position being different from the first position and the second position (see Figure 71 for a third position that is different from the first and second position, indicated by any of the intermediate waypoints 1582 or final waypoint 1584; see the above citation of Paragraph 0370 for the sensor system and data associated with the vehicle at each position such as the hitch sensor 1504, state estimator 1552, positioning device 1566, and global positioning system GPS receiver 1568);
determining, at the data processing hardware, a trailer length based on the first, second, and third sensor data (see Paragraph 0236 for the disclosed subject matter also uses a trailer length, lT. This value may be a known value entered by the driver, stored in controller memory, or otherwise sensed, calculated or estimated. For example, an accurate estimate of trailer length, lT, is possible using measurements of the signal transmitted from the wireless transmitter 1280 on the trailer 110 to the wireless receiver 1270 on the vehicle 100 when the hitch angle is zero (which is measured at every waypoint). It is also possible to estimate the trailer length when the measurements are taken while the vehicle yaw rate is zero for a predetermined period of time.); 
and transmitting from the data processing hardware to a user interface in communication with the data processing hardware, instructions to display the trailer length (see Paragraph 0182 for hitch angle detection apparatus 130 processes the acquired images of the target from the target monitor controller 10 and other information such as trailer length for use in determining the hitch angle between the trailer and the towing vehicle; see also Figure 30 the sensor system 1200 which contains the hitch angle detection apparatus and target monitor controller 10 that involves information such as trailer length, in communication with the vehicle HMI display 25; see also Paragraph 0184 for the trailer monitor controller may communicate with one or more vehicle human machine interfaces (HMIs) 25 including a vehicle display such as a center stack mounted navigation/entertainment display. Further, the trailer monitor controller 10 may communicate via wireless communication 22 with one or more handheld or portable devices 26, such as one or more smartphones. The portable device 26 may include a display 28 for displaying one or more images and other information to a user. The portable device 26 may display one or more images of the trailer and the target location within a desired target placement zone on display 28).  
wherein the one or more sensors comprises at least one of at least one camera, at least one LIDAR sensor, at least one LADAR sensor, at least one radar sensor, or at least one sonar sensor (see method 1282 in Figure 34 for an example of when the trailer length is calculated 1292. As cited in the previous office action, Hafner teaches in Paragraph 0304-0305 that the controller 2010 can be configured to receive and process information from the input device 2003 and image data from the camera 2000. Hafner also teaches in Paragraph 0224 that “It is also contemplated that any of the onboard proximity sensors (FIG. 32), including, but not limited to, the reverse aid system 1220, blind spot system 1216, the cross traffic alert system 1218, and the auxiliary sensor 1226, may have an ultrasonic sensor, a radar sensor, or a combination of the two.” Paragraph 0097 of Hafner also teaches that “the target may be attached to the trailer, preferably within a target placement zone, such that the camera and image processing may detect the target and its location on the trailer to determine trailer related information, such as the hitch angle between the trailer and the towing vehicle,” wherein the camera is associated with the position of the tow vehicle along the path).
Regarding claim 2, Hafner teaches the method of claim 1, further comprising, before receiving the second sensor data: determining, at the data processing hardware, a first trailer angle between the tow vehicle and the trailer based on the first sensor data (see Paragraph 0219 for the sensor system 1200 that estimated a hitch angle of a trailer 110 attached to a vehicle 100 which includes the primary sensor 1202 having a camera 20 monitoring a target 30 on the trailer 110 to determine a measured hitch angle γ(m); see also Figure 31 for monitoring the primary sensor 1250 which is received in step 1252 before the secondary sensor data of the actual hitch angle 1256); 
and when the first trailer angle is not equal to zero, determining a second trailer angle after the tow vehicle has moved from the first position to the second position (see Paragraph 0256 for a non-zero hitch angle exists. Upon verification of zero hitch angle (this indicates determining a second trailer angle after detecting that a hitch angle is non-zero), the operation to calculate trailer length 1292 is performed. The estimated distance between the transmitter and the receiver when the hitch angle is zero less the predetermined distance, dr, defines the trailer length, lT; see also Paragraph 0202 for the hitch angle detection system that will continuously monitor the hitch angle or target; see also Paragraph 0370 for as also shown in the embodiment illustrated in FIG. 62, the state estimator 1552 receives positioning information from a positioning device 1566 as well as hitch angle information from the hitch sensor 1504 to determine the current position of the trailer 110. Accordingly, it is understood that the current and waypoint positions each include a coordinate location and an angular orientation (i.e. a tuple). Accordingly, the state estimator 1552 may determine the current position of the trailer 110 based on the hitch angle γ(m) sensed between the trailer 110 and the vehicle 100 and a coordinate position of the vehicle 100. The ability to determine the hitch angle to determine the current position of the trailer indicates that determining a second trailer angle after the tow vehicle has moved from a first position to a second position).  
Regarding claim 3, Hafner teaches the method of claim 1, wherein a distance between the first position and the second position, and a distance between the second position and the third position are each less than a predetermined distance (see Paragraph 0255 for the trailer length that may be calculated 1292 by comparing distances, d, between the transmitter and the receiver that have been estimated and stored in memory over a period of time. A predetermined number of distance estimates may be stored in controller memory. A comparison of the stored distances may result in a largest distance may be identified. The largest distance estimate may be associated with a zero hitch angle. This identified largest distance, less the known reference distance, dr will be representative of, and may be stored as, the trailer length, lT; see also Paragraph 0277 for the initiating routine then at step 1336 determines whether the filtered trailer angle rate is less than a maximum allowable trailer angle rate for determining the offset calculation; see also Figure 71 for the distances between each position is less than 80m; all of these examples indicate different ways that meet the claim limitation as recited).  
Regarding claim 24, Hafner teaches the method of claim 1, wherein the one or more sensors comprises at least one of at least one camera, at least one LIDAR sensor, at least one LADAR sensor, or at least one sonar sensor (see method 1282 in Figure 34 for an example of when the trailer length is calculated 1292. As cited in the previous office action, Hafner teaches in Paragraph 0304-0305 that the controller 2010 can be configured to receive and process information from the input device 2003 and image data from the camera 2000. Hafner also teaches in Paragraph 0224 that “It is also contemplated that any of the onboard proximity sensors (FIG. 32), including, but not limited to, the reverse aid system 1220, blind spot system 1216, the cross traffic alert system 1218, and the auxiliary sensor 1226, may have an ultrasonic sensor, a radar sensor, or a combination of the two.” Paragraph 0097 of Hafner also teaches that “the target may be attached to the trailer, preferably within a target placement zone, such that the camera and image processing may detect the target and its location on the trailer to determine trailer related information, such as the hitch angle between the trailer and the towing vehicle,” wherein the camera is associated with the position of the tow vehicle along the path).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hafner in view of Sato (US20190308641A1).
Regarding claim 4, Hafner teaches the method of claim 1, further comprising: transmitting, from the data processing hardware to a user interface in communication with the data processing hardware (see Paragraph 0178 for Referring now to instructions processible by a data processing device, it will be understood from the disclosures made herein that methods, processes and/or operations adapted for carrying out trailer backup assist functionality as disclosed herein are tangibly embodied by non-transitory computer readable medium having instructions thereon that are configured for carrying out such functionality), a command instructing the user interface to display a representation of a manual mode (see Paragraph 0094 for such trailer backup assist functionality provides for controlling curvature of a path of travel of a trailer attached to a vehicle (i.e., trailer path curvature control) by allowing a driver of the vehicle to specify (the driver selecting the path of the trailed indicates that the driver is manually selecting the path corresponds to a manual mode) a desired path of the trailer by inputting a desired trailer path curvature as the backup maneuver of the vehicle and trailer progresses. Although a control knob, a set of virtual buttons, or a touch screen can each be implemented for enabling trailer path curvature control, the disclosed subject matter is not unnecessarily limited to any particular configuration of interface through which a desired trailer path curvature is inputted; see also Paragraph 0182 for the steered wheels 1302 of the vehicle 100 are steered straight while the vehicle 100 is traveling forward. It is contemplated that in one embodiment the user may be instructed to steer the vehicle straight by manually controlling the steering wheel (corresponds to a manual mode)), a representation of a semi-manual mode (see Paragraph 0125 for in order to activate the trailer backup assist system described above in FIGS. 1-3, the driver interacts with the trailer backup assist system and the trailer backup assist system interacts with the vehicle environment. The trailer backup assist system automatically steers as the driver reverses the vehicle. As discussed above, the driver controls the trailer trajectory by using a steering knob to input desired trailer curvature (corresponds to a semi-manual mode indicated by the fact that the driver controls the trailer trajectory using a user interface such as a steering knob or the driver manually controlling the throttle and brake). The trailer backup assist algorithm determines the vehicle steering angle to achieve the desired trailer curvature, and the driver controls the throttle and brake while the trailer backup assist system controls the steering), and a representation of an autonomous mode (see Paragraph 0172 for the human machine interface HMI that may notify 704 the driver, by way of a pop up or screen display that the vehicle-trailer combination needs to be pulled forward until calibration is complete and when it is complete, the HMI may notify 704 the driver; see further Paragraph 0137 upon completion of calibration module, the activation module begins to activate automatic steering of the vehicle during trailer backup assist operation. Upon activation of the trailer backup assist system, the steering system will not accept any steering angle commands from any other source than the trailer backup assist system 804, which indicates the autonomous mode; see also Paragraph 0282 for In an additional embodiment, the vehicle 100 may automatically steer the vehicle 100 straight using the powering steering assist system 115 (corresponds to an autonomous mode); see also Paragraph 0344 for The power steering assist system 115 may also receive the steering angle command generated by the controller 1508 for autonomously steering the vehicle 100 or otherwise altering the steering angle δ of the vehicle 100);
and receiving, at the data processing hardware from the user interface, representations of the manual mode, the semi-manual mode, and the autonomous mode (see Paragraph 0162 for the trailer backup assist system 105 will guide a driver through the steps necessary to connect a trailer and attach a target. The driver may activate the setup by way of the backup steering input apparatus 125, for example by turning or pushing the rotary knob, or my merely making a selection for the trailer backup assist system from a menu on the HMI device 102 (corresponds to receiving a selection of one of the modes discussed above by the human media interface device or knob). Referring to FIG. 10, a driver initiates the trailer backup assist system through the trailer backup assist steering input apparatus. In the case of a rotary knob, the driver presses or rotates the knob to initiate the trailer backup assist system), but fails to teach a selection of one of the representations of the manual mode, the semi-manual mode, and the autonomous mode.
However, Sato teaches a selection of one of the representations of the manual mode, the semi-manual mode, and the autonomous mode (see Figure 3 for (a) the manual driving mode (corresponds to a manual mode), (b) cruise control (corresponds to a semi-manual mode), (c) auto pilot (corresponds to an autonomous mode); see also Paragraph 0050 for driving mode switching is executed (i) when a switching operation signal is transmitted from the action detection unit 220 in response to an operation by the driver 4 himself/herself and is received by the ECU 230 (that is, in accordance with an intention by the driver 4) or (ii) when a cancel signal from the situation analysis unit 210 is received by the ECU 230 (that is, not in accordance with an intention by the driver 4). Then, the ECU 230 receives the switching operation signal or the cancel signal and thereafter transmits a switching instruction command, which indicates a target driving mode, to the control means 20 of the display apparatus 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer backup assist system, as taught by Hafner, using the selection of an autonomous mode, manual mode, and cruise control mode functionality, as taught by Sato, for the purpose of providing the driving mode switching timing that can be understood and a driver to easily get prepared for the driving mode switching (see Paragraph 0009 of Sato).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pliefeke (US20140160276A1) teaches The vision system may display images of a road in the direction of travel of the vehicle and trailer and may display an overlay to indicate to the driver of the vehicle a steering path for the vehicle. For example, the vision system may display images of a road in the forward direction of travel of the vehicle and trailer and the overlay may indicate a steering path for the vehicle that tows the trailer around an obstacle, such as around a corner of an intersection or the like. 
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                         
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665